Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 6, 2020

                                     No. 04-19-00662-CV

                        MEDFINMANAGER, LLC and Joel Clapick,
                                  Appellants

                                               v.

                          Robert M. STONE and Raymond S. Deleon,
                                        Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-17804
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

        Appellants’ reply brief was due April 1, 2020. On April 4, 2020, appellants filed a reply
brief and a motion requesting an extension of time to make the brief timely. After consideration,
we GRANT the extension and deem the brief timely filed.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court